DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 09/03/2019, 08/10/2020 and 11/23/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Efficient and dynamic addressing methods to a plurality of receivers”.

Claim Objections
Claims 1-42 are objected to because of the following informality:  
Claim 1 recites, “according to a further addressing information” (line 8 at page 47). It is suggested to replace it with “according to the further addressing information” for avoiding potential antecedent basis issues. Claims 17 (line 1 at page 50), 31 (line 6 at page 52), 32 (line 16 at page 53), 33 (line 54 at page 54), 37 (line 24 at page 55), 38 (line 16 at page 56), 39 (line 6 at page 57) and 40 (line 31 at page 57) are objected to at least based on a similar rational applied to claim 1.
Claim 14 recites, “changing operation parameters” (line 10 at page 49). It is suggested to replace it with “changing the
Claim 15 recites, “--the presence--”, “--the severity of the effects caused by other receivers--”, “--one or more multiple parameters--”, “--weighted effects--“, “--the variance--”, “--the penalization--” and “--total weighted effects--” (lines 19-25 at page 49). It is suggested to replace them with “-- presence--”, “-- severity of effects caused by the other receivers--”, “—another one or more multiple parameters--”, “--weighted severity of the effects--“, “--variance--”, “--penalization--” and “--total weighted severity of the effects--”, respectively, for avoiding potential antecedent basis issues. Claim 35 is objected to at least based on a similar rational applied to claim 15.
Claims 25 and 28 each recites, “the expected addressing information” (lines 5, 7 and 20 at page 51). It is suggested to replace each of them with “the expected further addressing information” for avoiding potential antecedent basis issues.
Claim 27 recites, “the addressing information” (line 16 at page 51). It is suggested to replace it with “the non-unique addressing information” for avoiding potential antecedent basis issues.
Claim 31 recites, “--a transmitter--”, “--a beacon--”, “--a non-unique addressing information--”, “--a data packet--”, “--an unexpected further addressing information--”, “--a further addressing information--”, “--the expected further addressing information--” and “--in different time slots-- “ (lines 23-33 at page 52). It is suggested to replace them with “--the transmitter--”, “--the beacon--”, “--the non-unique addressing information--”, “--the data packet--”, “--the further addressing information--”, “--the further addressing information--”, “--the further addressing information--” and “--in another different time slots--”, respectively, for avoiding potential antecedent basis issues. 
Further, claim 31 recites, “--a transmission time--”, “--a transmission frequency--”, “--a time slot--”, “--a frequency band--”, “-- a time hopping pattern--” and “--a time-frequency hopping pattern--” (lines 2-6 at page 53). It is suggested to replace them with “--the the transmission frequency--”, “--the time slot--”, “--the frequency band--”, “--the time hopping pattern--” and “--the time-frequency hopping pattern--”, respectively, for avoiding potential antecedent basis issues.
Claim 34 recites, “--the also the second data--”. It is suggested to replace it with “--the second data –“ for clarity.
Claim 35 recites, “Method for forming a subset of receivers ...addressing information:” (lines 33-34 at page 54). It is suggested to replace it with “Method for forming a subset of receivers ...addressing information, comprising:” for clarity.
Claim 32 recites, “Method for transmitting data, where the method comprises: Transmitting a beacon ...; and Transmitting a data packet ...”. It is unclear with respect to the above-mentioned recitation as to where the method is implemented or performed. It is suggested to revise “Method ...” by inserting a preamble to clarify where the method is implemented among a transmitter with detail structures thereof, or the like. Claims 33-35, 38 and 40 are objected to at least based on a similar rational applied to claim 32. 
Claim 36 recites, “A non-transitory digital storage medium having a computer program stored thereon to perform the method according to claim 32, 33 or 35, when said computer program is run by a computer”. It is suggested to revise “the method according to claim 32, 33 or 35” to incorporate particular steps recited in claims 32, 33 or 35 for clarity.
Claims 2-16, 18-30 and 34 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 fails to recite the claim structure in the body of the claim. In particular, claim 1 recites, in the preamble, “[a] transmitter, configured to communicate ...”, and thus the claim is a machine claim.
Yet, in the body of the claim recites steps/actions “communicate with a multiplicity of receivers..., wherein ... configured to transmit a beacon...., wherein configured to transmit a data packet ...” without any structure required by the machine claim,  which create confusion when directed infringement occurs. The claim is indefinite. See IPXL v. Amazon, 430 F.3d 1377, 1384 (Fed. Cir. 2005). Claims 15, 17, 31, 37, 39, 41 and 42 are rejected at least based on a similar rational applied to claim 1.
	For the sake of examination purpose only, it is interpreted as best understood.
Claim 1 recites, “-- a transmission time --” (line 18) and “-- a transmission frequency --” (line 18). It is unclear in what relationship  “-- a transmission time --” (line 18) and “-- a transmission frequency --” (line 18) are associated with  “-- a time slot --” (line 19) and “-- a frequency band --” (line 19), respectively because they are similar to each other and not exclusively distinguished .  Claims 17, 31-33 and 37-42 
Claim 5 recites, “ -- one receiver of the multiplicity of receivers --“ (lines 6-7 at page 48). It is unclear whether “one receiver” (lines 6-7 at page 48) refers to “one receiver” (line 9 of claim 1 at page 47).  For the sake of examination purpose only, it is interpreted as best understood.
Claim 6 recites, “the transmitter is configured to transmit fourth data with addressing information of which the last data comprises a unique addressing information and the others selecting a smaller subset of the previously selected subset”. It is unclear what is “the last data” and “the others” meant by or in what relationship they are associated with “fourth data” or “addressing information”. Further, it is also unclear in what relationship “the others” are connected with the limitation “selecting a smaller subset of the previously selected subset” or what is meant by the combined limitation “the others selecting a smaller subset of the previously selected subset? For the sake of examination purpose only, it is interpreted as best understood.
Claims 7 and 8 each recites, “a unique address uniquely identifying each of the multiplicity of receivers”. It is unclear in what relationship “a unique address” is associated with “a non-unique addressing information” or “a further addressing information”. It is also unclear whether “a unique address” is generated or transmitted by the transmitter of claim 1. Claims 23 and 24 are rejected at least based on a similar rational applied to claims 7 and 8. For the sake of examination purpose only, it is interpreted as best understood.
Claim 14 
Claim 15 recites, “the transmitter is configured to select the subset of receivers out of the multiplicity of receivers ..., the method comprising: Associating each receiver ...; Associating each receiver ...; Optimizing the overall weighted effects ...” (lines 13-25 at page 49). There lacks sufficient antecedent basis for “the method”. It is also unclear in what relationship the actions “Associating ...”, “Associating ...” and “Optimizing” are associated with the action “transmitter is configured to select ...”.  Similar to claim 15, claim 35 recites, “Method for forming ... : Associating each receiver ...; Associating each receiver ...; Optimizing the overall weighted effects ...” (line 33 at page 54 to line 10 at page 55). It is also unclear in what relationship the actions “Associating ...”, “Associating ...” and “Optimizing” are associated with the method for forming a subset of receiver”.  For the sake of examination purpose only, it is interpreted as best understood.
Further, claim 15 recites, “-- each receiver --” (line 16 at page 49) and “-- each receiver --” (line 19 at page 49). It is unclear whether “-- each receiver --” (line 19 at page 49) is the same as “-- each receiver --” (line 16 at page 49). It is also unclear whether the “each receiver”(s) refer to a receiver of “the subset of receiver” (line 3 at page 49) or a receiver of “the multiplicity of receivers” (line 3 at page 49). It is also unclear what “said receiver” (line 17 at page 49) refers to among preceding receivers. Claim 35 is rejected at least based on a similar rational applied to claim 15. For the sake of examination purpose only, it is interpreted as best understood.
Further, claim 15 recites, “Optimizing the overall weighted effects towards a minimum total of weighted effects or optimizing towards a minimum of the variance of the weighted effects between different subsets, or a combination thereof via the penalization of deviations in the variance towards the total weighted effects” (lines 22-25 at page 49). 
First, it is unclear what the above-underlined terms/limitations mean. For example, it is unclear in what relationship “the overall” is connected with “weighted 
Second, regarding “a minimum total of weighted effects”, it is unclear whether it means “a total sum of values corresponding to the weighted severity of the effects” or anything else. 
Third, regarding “optimizing towards (line 23 at page 49), it is unclear what will be optimized at least because the subject to be optimized is missing in the claim. It is also unclear what “a combination thereof” refers to. 
Fourth, the term “penalization of deviations” is vague and it is also unclear in what relationship it is connected with the limitations “optimizing the overall weighted effects”, “optimizing toward” and “in the variance towards the total weighted effects”. 
Fifth, the claim fails to clearly recite connection relationships among the above-mentioned indefinite terms/limitations, which renders the reader in doubt as to the meaning of the technical features or the scope to which they refer. 
Claim 35 is rejected at least based on a similar rational applied to claim 15. For the sake of examination purpose only, it is interpreted as best understood.
Claim 16 recites, “the plurality of data packets” (line 30 at page 49). There lacks sufficient antecedent basis for the limitation. Claim 30 is rejected at least based on a similar rational applied to claim 16. For the sake of examination purpose only, it is interpreted as best understood.
Claim 17 recites, “whether he is ...” (line 34 at page 49) and “if he is ...” (line 2 at page 50). It is unclear what “he” refers to. Claims 31, 39 and 42 are rejected at least based on a similar rational applied to claim 17. For the sake of examination purpose only, it is interpreted as best understood.
Claim 17 recites, “a receiver comprising a non-unique address (line 32 at page 49) and “a beacon comprising a non-unique addressing information” (line 33 at page 49). It is  Claims 31, 39 and 42 are rejected at least based on a similar rational applied to claim 17. For the sake of examination purpose only, it is interpreted as best understood.
Claim 19 recites, “the non-unique address”. Claim 20 recites, “the receiver is configured to derive the non-unique address from the unique address”. Claim 21 recites, “the receiver is configured to hash the unique address in order to acquire the non-unique address”. Claim 22 recites, “the receiver is configured to the non-unique address ...”. However, claim 17 on which claims 20-22 depend recites, “A receiver comprising a non-unique address ...” (line 1). Since “a receiver” of claim 17 has already “non-unique address”, it is unclear whether “the non-unique address” refers to the “non-unique address ...” (line 1 of claim 17). If so, it does not make sense to perform the above-mentioned actions recited in claims 20-23 for deriving/receiving the non-unique address which has already been possessed by the receiver, as recited in claim 17.  These render the claim indefinite. For the sake of examination purpose only, it is interpreted as best understood.
Claim 26 recites, “wherein the receiver is configured to wake-up at a known transmission time or transmission time slot of the first data for receiving the first data”. It is unclear in what relationship  “-- transmission time --” is associated with  “-- transmission time slot --” because they are similar to each other and not exclusively distinguished. Claim 27 is rejected at least based on a similar rational applied to claim 26. Further, there lacks sufficient antecedent basis for “the first data”. For the sake of examination purpose only, it is interpreted as best understood.
Claim 27 
Claim 31 recites, “-- a receiver --” or “-- the receiver --” (line 22-24 at page 52). It is unclear in what relationship they are associated with the preceding limitations “multiplicity of receivers”, “one receiver”, “at least two receiver” and “one group of receivers”. For the sake of examination purpose only, it is interpreted as best understood.
Claim 34 recites, “-- an unexpected further addressing information –“ or “-- the unexpected further addressing information --” (line 24-27 and 30 at page 54). It is unclear in what relationship they are associated with “-- further addressing information --“ (line 15 of claim 32 at page 53)“. For the sake of examination purpose only, it is interpreted as best understood.
Claim 34 recites, “determining whether third data comprises ...” (line 24 at page 54) and “if the second data” (line 25 at page 54). It is unclear whether the second data refers to the third data. If it is not, there would lack antecedent basis for “the second data”. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-16, 18-30 and 34 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-3, 5, 9-10, 17-19, 22, 25, 29, 31-34 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (US Publication No. 2006/0140187) in view of Higuchi et al (US Publication No. 2005/0070331).
Note: Fujinami was cited by the applicant in the IDS received on 09/03/2019. 

Regarding claim 31, Fujinami teaches, a system [FIG. 1; ¶0035 and 0039, a wireless LAN system including access point (AP) 11, terminal 12 and terminal 13], comprising: 
a transmitter [FIG. 1; ¶0035, AP 11], configured to communicate with a multiplicity of receivers [FIG. 1; ¶0035, configured to communicate with the terminals 12 and 13], wherein the transmitter [FIG. 1; ¶0035, AP 11] is configured to transmit a beacon [FIGS. 1 and 13; ¶0035, 0040 and 0094, AP 11 transmits a beacon frame], the beacon comprising a non-unique addressing information [FIGS. 1 and 13; ¶0035, 0040 and 0094, the beacon frame comprises a broadcast address] addressing a subset of the multiplicity of receivers [FIGS. 1 and 13; ¶0035, 0040 and 0094, addressing the terminals 12 and 13; note that all the terminals 12 and 13 disclosed in Fujinami are also a subset of themselves, in other words, the terminals 12 and 13 are interpreted as the claimed multiplicity of receivers as well as the subset thereof], the subset comprising at least two receivers [FIGS. 1 and 13; ¶0035, 0040 and 0094, the terminals 12 and 13 comprises at least two receivers], wherein the transmitter [FIG. 1; ¶0035, AP 11] is configured to transmit a data packet [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, AP 11 transmits a multicast data frame (i.e., data packet)], wherein the data packet comprises a further addressing information [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, the multicast data frame comprises unique information comprising a multicast address (denoted by “AP” in FIG. 13) (i.e., further addressing information)] or wherein the data packet is transmitted according to a further addressing information [FIGS. 1 and 13; ¶0035, 0040 and 0094, the multicast data frame is transmitted based on the multicast address (i.e., further addressing information), the further addressing information addressing one receiver or one group of receivers of the subset of the multiplicity of receivers [FIGS. 1 and 13; ¶0035, 0044 and 0094-0095, the unique information addresses a special terminal 13 having a multicast communication function, so that the special terminal 13 receives the multicast data frame as well as the beacon frame];  
wherein the beacon and the data packet are transmitted in different time slots [FIGS. 1 and 13; ¶0068 and 0094, the beacon frame and the multicast data frame including the unique information frame are sent in different times]; and 
a receiver comprising a non-unique address [FIG. 1; ¶0039 and 0044, (special) terminal 13 comprising a broadcast address] for communicating with a transmitter [FIG. 1; ¶0035 and 0044, communicating with the AP 11], wherein the receiver [FIGS. 1 and 13; (special) terminal 13] is configured to receive a beacon comprising a non-unique addressing information [FIGS. 1 and 13; 0040, 0076-0077 and 0094-0095, the terminal 13 receives a beacon frame comprising a broadcast address] and to determine whether he is addressed by the non-unique addressing information [¶0076-0077 and 0094-0095, address determination unit 52 of the terminal 13 analyzes/determines whether the destination address of the frame received by the terminal 13 is the broadcast address (i.e., terminal 13 is addressed by the broadcast address)], wherein the receiver [FIGS. 1 and 13; (special) terminal 13] is configured to determine whether a data packet comprises an expected further addressing information [FIGS. 10-11; ¶0080-0083 and 0088-0089, judges whether a frame is the multicast data frame including the unique information (i.e., further addressing information) (further see, ¶0071-0073 and 0094-0096, note that the unique information is received in a multicast frame/communication)], and to receive and process the data packet if the data packet comprises the expected further addressing information [FIGS. 10-11; ¶0080-0083 and 0088-0089, receives and acquires information contained in the frame (i.e., process) the multicast frame if the multicast frame includes the unique information (i.e., further addressing information) (further see, ¶0071-0073 and 0094-0096, note that the unique information is received in a multicast frame/communication)]. 
Although Fujinami teaches, “multiplicity of receiver”, “the subset of receivers” and “the further addressing information according to which the data packet is transmitted”, Fujinami does not explicitly teach (see, emphasis), a number of receivers of the subset of receivers is “smaller than” a number of receivers of the multiplicity of receivers, and the further addressing information according to which the data packet is transmitted/received is a time slot in which the data packet is transmitted.
However, Higuchi teaches, a number of receivers of the subset of receivers is smaller than a number of receivers of the multiplicity of receivers [FIG. 8; ¶0005, 0013, 0018, 0073-0074 and 0124, a number of users/mobile terminals/receivers of a geographical area/ a sector is smaller than all users/receivers located in all sectors including the sector (i.e., multiplicity of receivers; note that there should be additional users in other sectors than the sector, thus requiring generating a first signal addressed to mobile terminals belong to the sector], and further addressing information according to which a data packet is transmitted/received is a time slot in which the data packet is transmitted [FIG. 11; ¶0074, 0095, user information for individual users/one of the subset of the receivers in a second signal addressed to a specific user/receiver in the sector is transmitted/received according to a unique time slot].
“smaller than” a number of receivers of the multiplicity of receivers, and the further addressing information according to which the data packet is transmitted/received is a time slot in which the data packet is transmitted“ as taught by Higuchi because it would provide the system of Fujinami with the enhanced capability in controlling power consumption when transmitting a common/broadcast channels to users in a specific sector [¶0012 and 0073 of Higuchi].

Regarding claim 1, claim 1 does not recite additional claim limitations besides what is recited in claim 31, and thus Fujinami in view of Higuchi teaches, all the limitations of claim 1, as set forth above in claim 31. Therefore, claim 1 is rejected at least based on a similar rational applied to claim 31. 

Regarding claim 2, Fujinami teaches, wherein the non-unique addressing information and the further addressing information together uniquely address the one receiver out of the multiplicity of receivers [FIG. 13; ¶0094-0095, the broadcast address (i.e., non-unique addressing information) and the unique information (i.e., further addressing information) uniquely address the terminal 13 out of the terminals 12 and 13].  

Regarding claim 3, Fujinami teaches, wherein the further addressing information uniquely addresses the one receiver out of the subset of the multiplicity of receivers [FIG. 13; ¶0094-0095, the unique information (i.e., further addressing information) uniquely addresses the terminal 13 out of the terminals 12 and 13].  

Regarding claim 5, Fujinami teaches, wherein the transmitter [FIG. 1; ¶0035, AP 11] is configured to transmit third data comprising a unique addressing information uniquely addressing one receiver of the multiplicity of receivers [FIG. 10; ¶0081, at step 204, receives/transmits a frame (i.e., third data; note that the frame at step 204 is different from the beacon frame or multicast frame) which is destined for the terminal 13 comprising an inherent address uniquely addressing the terminal 13 of the terminals 12 and 13; further see, ¶0005-0006 and 0039].  

Regarding claim 9, Fujinami teaches, wherein the data packet comprises the further addressing information [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, the multicast data frame comprises unique information comprising a multicast address (denoted by “AP” in FIG. 13) (i.e., further addressing information)], wherein the data packet comprises the further addressing information in a data field of the data packet [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, the multicast data frame comprises the unique information comprising a multicast address (denoted by “AP” in FIG. 13) (i.e., further addressing information) in a data field of the frame].  

Regarding claim 10, Fujinami teaches, wherein the transmitter [FIG. 1; ¶0035, AP 11] is configured to assign the further addressing information to the one receiver [FIGS. 1 and 13; ¶0035, 0040 and 0094-0096, sets multicast destination address and sends the multicast destination address via the multicast frame to the terminal 13 and the terminal 13 receives the frame with the multicast destination address set therein; note that setting/sending an address to a receiver and the receiver receiving the address is considered as assigning the address to the receiver].  

Regarding claim 17, claim 17 does not recite additional claim limitations besides what is recited in claim 31, and thus Fujinami in view of Higuchi teaches, all the limitations of claim 17, as set forth above in claim 31. Therefore, claim 17 is rejected at least based on a similar rational applied to claim 31. 

Regarding claim 18, Fujinami teaches, the receiver also comprises a unique address for communicating with the transmitter [¶0035, 0040, 0063 and 0094, the terminal 13 comprises unique information comprising a multicast address; or further see, ¶0005-0006 and 0039, comprises an inherent address of the terminal 13; note that the unique information with a multicast address and the inherent address are for communicating with the AP 11].  

Regarding claim 22, Fujinami teaches, the receiver is configured to receive the non-unique address from a transmitter [FIGS. 1 and 13; 0040, 0076-0077 and 0094-0095, the terminal 13 receives a beacon frame comprising a broadcast address (i.e., non-unique address) from the AP 11 ].  

Regarding claim 25, claim 25 recites similar features to claim 9. Thus, claim 25 is rejected at least based on a similar rational applied to claim 9.  

Regarding claim 29, Fujinami teaches, the receiver [FIG. 1; ¶0039, terminal 13] is configured to stop receiving the data packet [FIG. 10; ¶0090 and 0094-0096, discard a frame] if the data packet does not comprise the further addressing information [FIG. 10; ¶0090 and 0094-0096, if the frame is not a multicast frame including the unique information].  

Regarding claim 32, claim 32 does not recite additional claim limitations besides what is recited in claim 31, and thus Fujinami in view of Higuchi teaches, all the limitations of claim 32, as set forth above in claim 31. Therefore, claim 32 is rejected at least based on a similar rational applied to claim 31. 

Regarding claim 33, claim 33 does not recite additional claim limitations besides what is recited in claim 31, and thus Fujinami in view of Higuchi teaches, all the limitations of claim 33, as set forth above in claim 31. Therefore, claim 33 is rejected at least based on a similar rational applied to claim 31. 

Regarding claim 34, Fujinami teaches, 
determining whether third data comprises an expected further addressing, if the second data comprises the expected further addressing information [FIG. 10; ¶0081, at step 204, receives/transmits a frame (i.e., third data; note that the frame at step 204 is different from the beacon frame or multicast frame) which is destined for the terminal 13 comprising an inherent (further see, ¶0005-0006 and 0039) if the frame is a frame destined itself (with the inherent address)]; 
receiving and processing the third data and the second data only if the third data also comprises the expected further addressing information [FIG. 10; ¶0081, receiving/acquiring information contained in the frame if the frame is a frame destined itself (with the inherent address)].  

Regarding claim 36, Fujinami teaches, a non-transitory digital storage medium having a computer program stored thereon to perform actions  [FIGS. 2 and 8; ¶0046 and 0074, ROM 22/42 storing program executed by CPU 21], when said computer program is run by a computer  [FIGS. 2 and 8; ¶0046 and 0074, the program stored in the ROMs are executed by CPU 21].  
	Therefore, claim 36 is rejected at least based on a similar rational applied to claim 32, 33 or 35.

Regarding claim 37, Fujinami teaches, a transmitter [FIG. 1; ¶0035, AP 11], configured to communicate with a multiplicity of receivers [FIG. 1; ¶0035, configured to communicate with the terminals 12 and 13], wherein the transmitter [FIG. 1; ¶0035, AP 11] is configured to transmit first data [FIGS. 1 and 13; ¶0035, 0040 and 0094, AP 11 transmits a beacon frame (i.e., first data)], the first data comprising a non-unique addressing information [FIGS. 1 and 13; ¶0035, 0040 and 0094, the beacon frame comprises a broadcast address] addressing a subset of the multiplicity of receivers [FIGS. 1 and 13; ¶0035, 0040 and 0094, addressing the terminals 12 and 13; note that all the terminals 12 and 13 disclosed in Fujinami are also a subset of themselves, in other words, the terminals 12 and 13 are interpreted as the claimed multiplicity of receivers as well as the subset thereof], the subset comprising at least two receivers [FIGS. 1 and 13; ¶0035, 0040 and 0094, the terminals 12 and 13 comprises at least two receivers], wherein the transmitter [FIG. 1; ¶0035, AP 11] is configured to transmit second data [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, AP 11 transmits a multicast data frame (i.e., second data)], wherein the second data comprises a further addressing information [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, the multicast data frame comprises unique information comprising a multicast address (denoted by “AP” in FIG. 13) (i.e., further addressing information)] or wherein the second data is transmitted according to a further addressing information [FIGS. 1 and 13; ¶0035, 0040 and 0094, the multicast data frame is transmitted based on the multicast address (i.e., further addressing information), the further addressing information addressing one receiver or one group of receivers of the subset of the multiplicity of receivers [FIGS. 1 and 13; ¶0035, 0044 and 0094-0095, the unique information addresses a special terminal 13 having a multicast communication function, so that the special terminal 13 receives the multicast data frame as well as the beacon frame];  
wherein the transmission of the first data and the transmission of the second data are separate and/or independent transmissions [FIGS. 1 and 13; ¶0068 and 0094, transmission of the beacon frame and transmission of the multicast data frame including the unique information frame are sent in different times (i.e., separate and independent transmissions)];
wherein the first data and the second data are transmitted in different time slots [FIGS. 1 and 13; ¶0068 and 0094, the beacon frame and the multicast data frame including the unique information frame are sent in different times].
Although Fujinami teaches, “multiplicity of receiver”, “the subset of receivers” and “the further addressing information according to which the second data is transmitted”, Fujinami does not explicitly teach (see, emphasis), a number of receivers of the subset of receivers is “smaller than” a number of receivers of the multiplicity of receivers, and the further addressing information according to which the second data is transmitted/received is a time slot in which the second data is transmitted.
However, Higuchi teaches, a number of receivers of the subset of receivers is smaller than a number of receivers of the multiplicity of receivers [FIG. 8; ¶0005, 0013, 0018, 0073-0074 and 0124, a number of users/mobile terminals/receivers of a geographical area/ a sector is smaller than all users/receivers located in all sectors including the sector (i.e., multiplicity of receivers; note that there should be additional users in other sectors than the sector, thus requiring generating a first signal addressed to mobile terminals belong to the sector], and further addressing information according to which second data is transmitted/received is a time slot in which the second data is transmitted [FIG. 11; ¶0074, 0095, user information for individual users/one of the subset of the receivers in a second signal addressed to a specific user/receiver in the sector is transmitted/received according to a unique time slot].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami by including “a number of receivers of the subset of receivers is “smaller than” a number of receivers of the multiplicity of receivers, and the further addressing information according to which the second data is transmitted/received is a time slot in which the second data is transmitted“ as taught by Higuchi because it would provide the system of Fujinami with the enhanced capability in controlling power consumption when transmitting a common/broadcast channels to users in a specific sector [¶0012 and 0073 of Higuchi].

Regarding claim 38, claim 38 recites similar features to claim 37. Thus, claim 38 is rejected at least based on a similar rational applied to claim 37.

Regarding claim 39, Fujinami teaches, a receiver comprising a non-unique address [FIG. 1; ¶0039 and 0044, (special) terminal 13 comprising a broadcast address] for communicating [FIG. 1; ¶0035 and 0044, communicating with the AP 11], wherein the receiver [FIGS. 1 and 13; (special) terminal 13] is configured to receive first data comprising a non-unique addressing information [FIGS. 1 and 13; 0040, 0076-0077 and 0094-0095, the terminal 13 receives a beacon frame (i.e. first data) comprising a broadcast address] and to determine whether he is addressed by the non-unique addressing information [¶0076-0077 and 0094-0095 address determination unit 52 of the terminal 13 analyzes/determines whether the destination address of the frame received by the terminal 13 is the broadcast address (i.e., terminal 13 is addressed by the broadcast address)], wherein the receiver [FIGS. 1 and 13; (special) terminal 13] is configured to determine whether second data comprises an expected further addressing information [FIGS. 10-11; ¶0080-0083 and 0088-0089, judges whether a frame is the multicast data frame including the unique information (i.e., further addressing information) (further see, ¶0071-0073 and 0094-0096, note that the unique information is received in a multicast frame/communication)], and to receive and process the second data if the second data comprises the expected further addressing information [FIGS. 10-11; ¶0080-0083 and 0088-0089, receives and acquires information contained in the frame (i.e., process) the multicast frame if the multicast frame includes the unique information (i.e., further addressing information) (further see, ¶0071-0073 and 0094-0096, note that the unique information is received in a multicast frame/communication)]; 
wherein the transmission of the first data and the transmission of the second data are separate and/or independent transmissions [FIGS. 1 and 13; ¶0068 and 0094, transmission of the beacon frame and transmission of the multicast data frame including the unique information frame are sent in different times (i.e., separate and independent transmissions)];
wherein the first data and the second data are transmitted in different time slots [FIGS. 1 and 13; ¶0068 and 0094, the beacon frame and the multicast data frame including the unique information frame are sent in different times].
“smaller than” a number of receivers of the multiplicity of receivers, and the further addressing information according to which the second data is transmitted/received is a time slot in which the second data is transmitted.
However, Higuchi teaches, a number of receivers of the subset of receivers is smaller than a number of receivers of the multiplicity of receivers [FIG. 8; ¶0005, 0013, 0018, 0073-0074 and 0124, a number of users/mobile terminals/receivers of a geographical area/ a sector is smaller than all users/receivers located in all sectors including the sector (i.e., multiplicity of receivers; note that there should be additional users in other sectors than the sector, thus requiring generating a first signal addressed to mobile terminals belong to the sector], and further addressing information according to which second data is transmitted/received is a time slot in which the second data is transmitted [FIG. 11; ¶0074, 0095, user information for individual users/one of the subset of the receivers in a second signal addressed to a specific user/receiver in the sector is transmitted/received according to a unique time slot].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami by including “a number of receivers of the subset of receivers is “smaller than” a number of receivers of the multiplicity of receivers, and the further addressing information according to which the second data is transmitted/received is a time slot in which the second data is transmitted“ as taught by Higuchi because it would provide the system of Fujinami with the enhanced capability in controlling power consumption when transmitting a common/broadcast channels to users in a specific sector [¶0012 and 0073 of Higuchi].  

Regarding claim 40, claim 40 recites similar features to claim 39. Thus, claim 40 is rejected at least based on a similar rational applied to claim 39.

Claims 4, 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (US Publication No. 2006/0140187) in view of Higuchi et al (US Publication No. 2005/0070331) and further in view of Gong et al (US Publication No. 2011/0141892).

Regarding claim 4, although Fujinami teaches, “the further addressing information addresses the one receiver out of the multiplicity of receivers”, as set forth above, Fujinami in view of Higuchi does not explicitly teach (see, emphasis), addressing information “non-uniquely” addresses one receiver.
	However, Gong teaches, transmits addressing information “non-uniquely” addressing one receiver [FIG. 1; ¶0033, 0040 and 0047-0048, (wireless communication unit 108) informs/transmits a group/multicast address (i.e., addressing information non-uniquely addressing) to each of wireless communication devices 144, 146 and 148 in a group 130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami in view of Higuchi by modifying the addressing information of Fujinami to be addressing information non-uniquely addressing a receiver as taught by Gong in order to enable a transmitter of the system with simultaneously communicating with other receivers [¶0033 of Gong].

Regarding claim 6, although Fujinami teaches, the transmitter [FIG. 1; ¶0035, AP 11] is configured to transmit fourth data with addressing information of which data comprises a unique addressing information [FIG. 10; ¶0081, at step 204, receives/transmits a frame (i.e., fourth data; note that the frame at step 204 is different from the beacon frame or multicast frame) which is destined for the terminal 13 comprising an inherent address (i.e., addressing information) comprising information uniquely addressing the terminal 13 of the terminals 12 and 13; further see, ¶0005-0006 and 0039], Fujinami in view of Higuchi does not explicitly teach (see, emphasis), the others selecting a smaller subset of the previously selected subset.  
 teaches, a transmitter transmits fourth data with addressing information of which a portion selects a smaller subset of a subset [FIG. 1; ¶0033, 0040 and 0047-0048, wireless communication unit 108) informs (wireless communication devices 144, 146 and 148) of a group address (i.e., fourth data with addressing information) which selects the group 140 (i.e., a smaller subset) smaller than a subset including the groups 130 and 140; note that a set including all the components is considered as a subset thereof].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami in view of Higuchi by including “a transmitter transmits fourth data with addressing information of which a portion selects a smaller subset of a subset“ as taught by Gong because it would provide the system of Fujinami in view of Higuchi with the enhanced capability of allowing a base station of the system to simultaneously communicate with one or more groups of wireless communication devices in a dynamic manner where the groups are generated based on the operation parameters of the devices to be grouped [¶0032, 0034 and 0040-0042 of Gong].

Regarding claim 11, although Fujinami teaches, “the transmitter”, “the non-unique addressing” and “receivers of the subset of the multiplicity of receivers”, as set forth above in claim 1, Fujinami in view of Higuchi does not explicitly teach (see, emphasis), “assign” the non-unique addressing information to the one receiver “in dependence on operation parameters” of the other receivers of the subset of the multiplicity of receivers, which are also addressed by the non-unique addressing information.  
	However, Gong teaches, “assign” non-unique addressing information to one receiver [FIG. 1; ¶0033, 0040 and 0047, (wireless communication unit 108) assigns a group 130 with a group/multicast address (i.e., non-unique addressing information) to one of the wireless communication devices 144, 146, 148 (i.e., one receiver)] “in dependence on operation parameters” of the other receivers [¶0034 and 0040-0042, based on directionality (e.g., uplink, downlink, bidirectional) of traffic flows corresponding to the other of the wireless communication devices 144, 146, 148] of a subset of a multiplicity of receivers [¶0040-0042, the group 140 of all the UEs including the groups 130 and 140], which are also addressed by the non-unique addressing information [¶0040-0042, to the other of the wireless communication devices 144, 146, 148 are also addressed by the group/multicast address (i.e., non-unique addressing information)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami in view of Higuchi by including “assign the non-unique addressing information to the one receiver in dependence on operation parameters of the other receivers of the subset of the multiplicity of receivers“ as taught by Gong because it would provide the system of Fujinami in view of Higuchi with the enhanced capability of allowing a base station of the system to simultaneously communicate with one or more groups of wireless communication devices in a dynamic manner where the groups are generated based on the operation parameters of the devices to be grouped [¶0032, 0034 and 0040-0042 of Gong].

Regarding claim 12, although Fujinami teaches, “the transmitter”, “the subset of receivers out of the multiplicity of receivers” and “the non-unique addressing”, as set forth above in claim 1, Fujinami does not explicitly teach (see, emphasis), select the subset of receivers out of the multiplicity of receivers. 
	However, Higuchi teaches, select the subset of receivers out of the multiplicity of receivers [FIG. 8; ¶0005, 0013, 0018, 0073-0074 and 0124, produces a first signal addressed to an arbitrary mobile terminal belonging to a geographical area/sector (i.e., subset of receivers) out of all users/receivers located in all sectors including the sector (i.e., multiplicity of receivers; note that there should be additional users in other sectors than the sector corresponding to the geographical area, thus requiring generating a first signal addressed to mobile terminals belong to the sector); further note that in order to produce the first signal addressed to the arbitrary mobile terminal belonging to a geographical area/sector (i.e., subset of receivers), selecting the mobile terminals belonging to the sector is required beforehand]. 
select the subset of receivers out of the multiplicity of receivers“ as taught by Higuchi because it would provide the system of Fujinami with the enhanced capability in controlling power consumption when transmitting a common/broadcast channels to users in a specific sector [¶0012 and 0073 of Higuchi].
	Although Fujinami in view of Higuchi teaches, “select the subset of receivers out of the multiplicity of receivers”, Fujinami in view of Higuchi does not explicitly teach (see, emphasis), select the subset of receivers out of the multiplicity of receivers in dependence on operating parameters of the multiplicity of receivers, and to assign the non-unique addressing information to the selected subset of receivers.  
	However, Gong teaches, select a subset of receivers out of a multiplicity of receivers [FIG. 1; ¶0033, 0040 and 0047, (wireless communication unit 108) assigns/selects (note that assigning a group requires selecting the group) a group 130 (i.e., subset out of the multiplicity of receivers; note that the group 130 is a subset of the groups 130 and 140) with a group/multicast address (i.e., non-unique addressing information) to wireless communication devices 144, 146 and 148] in dependence on operating parameters [¶0034  and 0040-0042, based on directionality (e.g., uplink, downlink, bidirectional) of traffic flows corresponding to the other of the wireless communication devices 144, 146, 148] of the multiplicity of receivers [¶0040-0042, the groups 130 and 140], and to assign non-unique addressing information to the selected subset of receivers [FIG. 1; ¶0033, 0040 and 0047, (wireless communication unit 108) assigns a group 130 with a group/multicast address (i.e., non-unique addressing information) to one of the group 130 of the wireless communication devices 144, 146, 148 (i.e., selected subset of receivers)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami in view of Higuchi by including “select the subset of receivers out of the multiplicity of receivers in dependence on operating parameters of the multiplicity of receivers, and to assign the non-unique addressing [¶0032, 0034 and 0040-0042 of Gong].

Regarding claim 13, although Fujinami in view of Higuchi teaches, “operating parameters” as set forth above in claim 12, Fujinami in view of Higuchi does not explicitly teach (see, emphasis), the operating parameters are at least one out of physical limitations of the receivers and an expected number of transmissions to the receivers.  
	However, Gong teaches, select a subset of receivers out of a multiplicity of receivers [FIG. 1; ¶0033, 0040 and 0047, (wireless communication unit 108) assigns/selects (note that assigning a group requires selecting the group) a group 130 (i.e., subset out of the multiplicity of receivers; note that the group 130 is a subset of the groups 130 and 140) with a group/multicast address (i.e., non-unique addressing information) to wireless communication devices 144, 146 and 148] in dependence on operating parameters which are at least one out of physical limitations of receivers [¶0034 and 0044, based on TSPEC requirements or whether the wireless communication devices support steady stream communication or provide their TSPEC information (i.e., physical limitations of receivers)] and an expected number of transmissions to the receivers [¶0034 and 0040-0042, directionality (e.g., uplink, downlink, bidirectional) (i.e., expected number of transmission to the receivers) of traffic flows corresponding to the other of the wireless communication devices 144, 146, 148; note that an expected number of transmissions to the wireless communication devices is determined depending on the directionality (e.g., uplink, downlink, bidirectional) of traffic flows corresponding to the other of the wireless communication devices 144, 146, 148; for example, the wireless communication devices assigned to the downlink group are expected to have a higher number of transmissions than devices assigned to the uplink group]. 
“the operating parameters are at least one out of physical limitations of the receivers and an expected number of transmissions to the receivers“ as taught by Gong because it would provide the system of Fujinami in view of Higuchi with the enhanced capability of allowing a base station of the system to simultaneously communicate with one or more groups of wireless communication devices in a dynamic manner where the groups are generated based on the operation parameters of the devices to be grouped [¶0032, 0034 and 0040-0042 of Gong].

Claims 7-8, 19-21, 23-24 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (US Publication No. 2006/0140187) in view of Higuchi et al (US Publication No. 2005/0070331) and further in view of Kwon et al (US Publication No. 2014/0003343).

Regarding claim 7, although Fujinami teaches, the non-unique addressing information [¶0035, 0040 and 0094, broadcast address (addressing the terminals 12 and 13)] and a unique address uniquely identifying each of the multiplicity of receivers [FIGS. 1 and 13; ¶0035, 0040, 0063 and 0094, unique information comprising a multicast address; or further see, ¶0005-0006 and 0039, inherent address of the terminal 13], Fujinami in view of Higuchi does not explicitly teach (see, emphasis), the non-unique addressing information is a “short address shorter than” a unique address identifying each of the multiplicity of receivers.
	Regarding the above-mentioned limitation, Fujinami further teaches, the multicast address or the inherent address which are considered as the claimed unique address is a MAC address of AP 11 or a MAC address of another device [see ¶0005-0006, 0039, 0045 and 0061; note that the MAC address has a length of 48bits], and Kwon teaches, partial addressing information shorter than a MAC address [¶0041, partial ID corresponding to the last 9 LSBs (i.e., shorter than) of MAC address].
[¶0004-0005 of Kwon].

Regarding claim 8, although Fujinami teaches, non-unique addressing information [FIGS. 1 and 13; ¶0035, 0040 and 0094, the beacon frame comprises a broadcast address] and a unique address uniquely identifying each of the multiplicity of receivers [FIGS. 1 and 13; ¶0035, 0040, 0063 and 0094, unique information comprising a multicast address; or further see, ¶0005-0006 and 0039, inherent address of the terminal 13], Fujinami in view of Higuchi does not explicitly teach (see, emphasis), one address is a “hashed version” of another address.  
	However, Kwon teaches, one address is a “hashed version” of another address  [FIG. 6; ¶0027 and 0043, a partial ID (i.e., one address) is determined by descrambling using a hash function (i.e., hashed version) a packet with scrambled partial ID (i.e., another address)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Fujinami in view of Higuchi to have the non-unique address of Fujinami to be a hashed version of the unique address of Fujinami, as taught by Kwon because it would provide the system of Fujinami in view of Higuchi with the enhanced capability of allowing the system to improve randomness of receiver addresses and thus avoid bursty partial ID collision probability [¶0023 of Kwon].

Regarding claim 19, claim 19 recites similar features to claim 7. Thus, claim 19 is rejected at least based on a similar rational applied to claim 7.  

Regarding claim 20, although Fujinami teaches, “the receiver” and  “non-unique address” as set forth above in claims 17-18, and Fujinami further teaches, unique address uniquely identifying the receiver [FIGS. 1 and 13; ¶0035, 0040, 0063 and 0094, unique information comprising a multicast address; or further see, ¶0005-0006 and 0039, inherent address of the terminal 13], Fujinami in view of Higuchi teaches, “derive” one address “from” another address.
	However, Kwon teaches, a receiver derives one address from another [FIG. 6; ¶0027 and 0043, STA2 determines a partial ID (i.e., one address) by descrambling a packet with scrambled partial ID (i.e., another address)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Fujinami in view of Higuchi to have the non-unique address of Fujinami is derived from the unique address of Fujinami, as taught by Kwon because it would provide the system of Fujinami in view of Higuchi with the enhanced capability of allowing the system to improve randomness of receiver addresses and thus avoid bursty partial ID collision probability [¶0023 of Kwon].

Regarding claim 21, although Fujinami teaches, “the receiver”, “non-unique address” and “unique address”, as set forth above in claims 17 and 18, Fujinami in view of Higuchi teaches, “hash” another address “in order to acquire” one address.  
	However, Kwon teaches, a receiver hashes another address in order to acquire one address [FIG. 6; ¶0027, 0034 and 0043, STA2 descrambles using a hash function (i.e., hash) a packet with scrambled partial ID (i.e., another address) to acquire a partial ID (i.e., one address)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Fujinami in view of Higuchi to have the non-unique address of Fujinami is hashed from the unique address of Fujinami, as taught by Kwon because it would provide the system of Fujinami in view of Higuchi with the enhanced [¶0023 of Kwon].

Regarding claim 23, claim 23 recites similar features to claim 7, Thus, claim 23 is rejected at least based on a similar rational applied to claim 7.  

Regarding claim 24, claim 24 recites similar features to claim 8. Thus, claim 24 is rejected at least based on a similar rational applied to claim 8.  

Regarding claim 41, Fujinami teaches, a transmitter [FIG. 1; ¶0035, AP 11], configured to communicate with a multiplicity of receivers [FIG. 1; ¶0035, configured to communicate with the terminals 12 and 13], wherein the transmitter [FIG. 1; ¶0035, AP 11] is configured to transmit a beacon [FIGS. 1 and 13; ¶0035, 0040 and 0094, AP 11 transmits a beacon frame], the beacon comprising an addressing information [FIGS. 1 and 13; ¶0035, 0040 and 0094, the beacon frame comprises a broadcast address] addressing a subset of the multiplicity of receivers [FIGS. 1 and 13; ¶0035, 0040 and 0094, addressing the terminals 12 and 13; note that all the terminals 12 and 13 disclosed in Fujinami are also a subset of themselves, in other words, the terminals 12 and 13 are interpreted as the claimed multiplicity of receivers as well as the subset thereof], the subset comprising at least two receivers [FIGS. 1 and 13; ¶0035, 0040 and 0094, the terminals 12 and 13 comprises at least two receivers], wherein the transmitter [FIG. 1; ¶0035, AP 11] is configured to transmit a data packet [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, AP 11 transmits a multicast data frame (i.e., data packet)], wherein the data packet comprises a full addressing information [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, the multicast data frame comprises unique information comprising a multicast address (denoted by “AP” in FIG. 13) (i.e., full addressing information; note that the multicast address of Fujinami is a standard MAC address having 48 bits)] or wherein the data packet is transmitted according to a full addressing information [FIGS. 1 and 13; ¶0035, 0040 and 0094, the multicast data frame is transmitted based on the multicast address (i.e., full addressing information), the full addressing information addressing one receiver or one group of receivers of the subset of the multiplicity of receivers [FIGS. 1 and 13; ¶0035, 0044 and 0094-0095, the unique information addresses a special terminal 13 having a multicast communication function, so that the special terminal 13 receives the multicast data frame as well as the beacon frame];  
wherein the beacon and the data packet are transmitted in different time slots [FIGS. 1 and 13; ¶0068 and 0094, the beacon frame and the multicast data frame including the unique information frame are sent in different times].
Although Fujinami teaches, “multiplicity of receiver”, “the subset of receivers” and “the full addressing information according to which the data packet is transmitted”, Fujinami does not explicitly teach (see, emphasis), a number of receivers of the subset of receivers is “smaller than” a number of receivers of the multiplicity of receivers, and the full addressing information according to which the data packet is transmitted/received is a time slot in which the data packet is transmitted.
However, Higuchi teaches, a number of receivers of the subset of receivers is smaller than a number of receivers of the multiplicity of receivers [FIG. 8; ¶0005, 0013, 0018, 0073-0074 and 0124, a number of users/mobile terminals/receivers of a geographical area/ a sector is smaller than all users/receivers located in all sectors including the sector (i.e., multiplicity of receivers; note that there should be additional users in other sectors than the sector, thus requiring generating a first signal addressed to mobile terminals belong to the sector], and full addressing information according to which a data packet is transmitted/received is a time slot in which the data packet is transmitted [FIG. 11; ¶0074, 0095, user information for individual users/one of the subset of the receivers in a second signal addressed to a specific user/receiver in the sector is transmitted/received according to a unique time slot].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami by including “a number of receivers of the subset of receivers is “smaller than” a number of receivers of the a time slot in which the data packet is transmitted“ as taught by Higuchi because it would provide the system of Fujinami with the enhanced capability in controlling power consumption when transmitting a common/broadcast channels to users in a specific sector [¶0012 and 0073 of Higuchi].  
	Although Fujinami in view of Higuchi teaches, “the transmitter is configured to transmit a beacon comprising an addressing information addressing a subset of the multiplicity of receivers and a data packet comprises a full addressing information addressing one receiver or one group of receivers of the subset of the multiplicity of receivers”, as set forth above, Fujinami in view of Higuchi does not explicitly teach (see, emphasis), a partial addressing information. 
	However, Kwon teaches, transmits a partial addressing information addressing a receiver [FIG. 6; ¶0042, (STA1) transmits a packet to STA2 with scrambled ID including partial ID/address addressing the STA2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami in view of Higuchi by modifying the addressing information addressing a subset of the multiplicity of receivers to a partial addressing information, as taught by Kwon because it would provide the system of Fujinami in view of Higuchi with the enhanced capability of allowing the system to improve randomness of receiver addresses and thus avoid bursty partial ID collision probability [¶0023 of Kwon].

Regarding claim 42, Fujinami teaches, a receiver comprising a non-unique address [FIG. 1; ¶0039 and 0044, (special) terminal 13 comprising a broadcast address] for communicating with a transmitter [FIG. 1; ¶0035 and 0044, communicating with the AP 11], wherein the receiver [FIGS. 1 and 13; (special) terminal 13] is configured to receive a beacon comprising a an addressing information [FIGS. 1 and 13; 0040, 0076-0077 and 0094-0095, the terminal 13 receives a beacon frame comprising a broadcast address] and to determine whether he is addressed by the addressing information [¶0076-0077 and 0094-0095 address determination unit 52 of the terminal 13 analyzes/determines whether the destination address of the frame received by the terminal 13 is the broadcast address (i.e., terminal 13 is addressed by the broadcast address)], wherein the receiver [FIGS. 1 and 13; (special) terminal 13] is configured to determine whether a data packet comprises an expected full addressing information [FIGS. 10-11; ¶0080-0083 and 0088-0089, judges whether a frame is the multicast data frame including the unique information (i.e., full addressing information) (further see, ¶0071-0073 and 0094-0096, note that the unique information is received in a multicast frame/communication)], and to receive and process the data packet if the data packet comprises the expected full addressing information [FIGS. 10-11; ¶0080-0083 and 0088-0089, receives and acquires information contained in the frame (i.e., process) the multicast frame if the multicast frame includes the unique information (i.e., full addressing information) (further see, ¶0071-0073 and 0094-0096, note that the unique information is received in a multicast frame/communication)]; 
wherein the beacon and the data packet are transmitted in different time slots [FIGS. 1 and 13; ¶0068 and 0094, the beacon frame and the multicast data frame including the unique information frame are sent in different times].
Although Fujinami teaches, “multiplicity of receiver”, “the subset of receivers” and “the full addressing information according to which the data packet is transmitted”, Fujinami does not explicitly teach (see, emphasis), a number of receivers of the subset of receivers is “smaller than” a number of receivers of the multiplicity of receivers, and the full addressing information according to which the data packet is transmitted/received is a time slot in which the data packet is transmitted.
However, Higuchi teaches, a number of receivers of the subset of receivers is smaller than a number of receivers of the multiplicity of receivers [FIG. 8; ¶0005, 0013, 0018, 0073-0074 and 0124, a number of users/mobile terminals/receivers of a geographical area/ a sector is smaller than all users/receivers located in all sectors including the sector (i.e., multiplicity of receivers; note that there should be additional users in other sectors than the sector, thus requiring generating a first signal addressed to mobile terminals belong to the sector], and full addressing information according to which data packet is transmitted/received is a time slot in which the data packet is transmitted [FIG. 11; ¶0074, 0095, user information for individual users/one of the subset of the receivers in a second signal addressed to a specific user/receiver in the sector is transmitted/received according to a unique time slot].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami by including “a number of receivers of the subset of receivers is “smaller than” a number of receivers of the multiplicity of receivers, and the full addressing information according to which the data packet is transmitted/received is a time slot in which the data packet is transmitted“ as taught by Higuchi because it would provide the system of Fujinami with the enhanced capability in controlling power consumption when transmitting a common/broadcast channels to users in a specific sector [¶0012 and 0073 of Higuchi].  
	Although Fujinami in view of Higuchi teaches, “the receiver is configured to receive a beacon comprising an addressing information and a data packet comprises a full addressing information in a data packet transmitted in a different time than the beacon”, as set forth above, Fujinami in view of Higuchi does not explicitly teach (see, emphasis), a partial addressing information. 
	However, Kwon teaches, receives a partial addressing information addressing a receiver [FIG. 6; ¶0042, (STA2) receives a packet from STA1 with scrambled ID including partial ID/address addressing the STA2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami in view of Higuchi by modifying the addressing information addressing a subset of the multiplicity of receivers to a partial addressing information, as taught by Kwon because it would provide the system of Fujinami in view of Higuchi with the enhanced capability of allowing the system to improve randomness of receiver addresses and thus avoid bursty partial ID collision probability [¶0023 of Kwon].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (US Publication No. 2006/0140187) in view of Higuchi et al (US Publication No. 2005/0070331) and further in view of Gong et al (US Publication No. 2011/0141892) and further in view of Toda et al (US Publication No. 2017/0034124).

Regarding claim 14, although Fujinami teaches, “the transmitter”, “the subset of receivers” and “the non-unique addressing”, as set forth above in claim 1, and Fujinami in view of Higuchi teaches, “assign the non-unique addressing information to one receiver in dependence on operation parameters, as set forth above in claim 11, Fujinami in view of Higuchi and Gong does not explicitly teach (see, emphasis), “dynamically re-assign” the non-unique addressing information to the selected subset of receivers.
	However, Toda teaches, dynamically re-assign” non-unique addressing information to a subset of receivers [FIG. 7; ¶0070, notifying newly assigned multicast address (i.e., re-assign non-unique addressing information) to a terminal 200A].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify assigning non-unique addressing information to a subset of receivers taught by Fujinami in view of Higuchi and Gong into dynamically reassigning the non-unique addressing information, as taught by Toda because it would provide the system of Fujinami in view of Higuchi and Gong with the enhanced capability of allowing user terminals to receive delivery data from a data delivery server in a manner adapted to change in attribution information of the terminals [¶0031-0032 of Toda].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (US Publication No. 2006/0140187) in view of Higuchi et al (US Publication No. 2005/0070331) and further in view of Gong et al (US Publication No. 2011/0141892) and further in view of Shen et al (US Publication No. 2018/0219703) and further in view of Rochwerger et al (US Publication No. 2017/0006092).

Regarding claim 15, although Fujinami in view of Higuchi teaches, the transmitter is configured to select the subset of receivers out of the multiplicity of receivers, as set forth above in claim 12,  Fujinami in view of Higuchi and Gong does not explicitly teach (see, emphasis), the method comprising:   
associating each receiver with one or multiple parameters quantifying how the presence of said receiver affects other receivers; 
associating each receiver with one or multiple parameters weighting the severity of the effects caused by other receivers; and 
optimizing the overall weighted effects towards a minimum total of weighted effects.  
However, Shen teaches,
associating each receiver with one or multiple parameters quantifying how the presence of said receiver affects other receivers [FIGS. 7 and 9; ¶0038 and 0040-0042, for UE grouping, evaluating/associating every new UE with correlation coefficients between the new UE and the other UEs (i.e., one or more parameters quantifying how the presence of said receiver affect other receivers; note that the correlation coefficients (by definition) are considered as a parameter how new UE to affect the other UEs)]; 
associating each receiver with one or multiple parameters weighting the severity of the effects caused by other receivers [FIGS. 7 and 9; ¶0038 and 0040-0042, for UE grouping, evaluating/associating every new UE with correlation coefficients between the new UE and the other UEs (i.e., one or more parameters weighting the severity of the effects caused by other receivers; note that the correlation coefficients (by definition) are considered as a parameter how new UE are affected by each of the other UEs)]; and 
optimizing the overall weighted effects towards a minimum total of weighted effects [¶0042, the new UE is added to a group if the correlation coefficients are all below a threshold; note that since only new UE whose correlation coefficients with the other UEs in the group is added, the overall correlation coefficients will be optimized toward a minimum total of the correlation coefficients].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami in view of Higuchi and Gong by including “associating each receiver with one or multiple parameters quantifying how the presence of said receiver affects other receivers; associating each receiver with one or multiple parameters weighting the severity of the effects caused by other receivers; and optimizing the overall weighted effects towards a minimum total of weighted effects”, as taught by Shen because it would provide the system of Fujinami in view of Higuchi and Gong with the enhanced capability of reducing complexity of pre-coding matrix computation and improve overall system throughput [¶0038 and 0041 of Shen].
Fujinami in view of Higuchi, Gong and Shen does not explicitly teach (see, emphasis), an adaptive hash algorithm. 
However, Rochwerger teaches, selecting a subset of receivers using an adaptive hash algorithm [FIG. 8; ¶0100, assigning/selecting traffic to each application data delivery (ADC) cluster each including VAs (i.e., subset of receivers; note that every communication device has a receiver) using an adaptive hash table]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Fujinami in view of Higuchi, Gong and Shen by including “an adaptive hash algorithm”, as taught by Rochwerger because it would provide the system of Fujinami in view of Higuchi, Gong and Shen with the enhanced capability of addressing different capacities or loads in clusters of ADCs/communication receivers, thus performing traffic distribution [¶0014 and 0018 of Rochwerger].

Claims 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (US Publication No. 2006/0140187) in view of Higuchi et al (US Publication No. 2005/0070331) and further in view of Koprivica et al (US Publication No. 2003/0140298).

Regarding claim 16, although Fujinami teaches, the transmitter is configured to transmit the data packet [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, AP 11 transmits a multicast data frame (i.e., data packet)], Fujinami in view of Higuchi does not explicitly teach (see, emphasis), separate the data packet into a plurality of sub-data packets, each of the sub-data packets being shorter than the data packet, wherein the transmitter is configured to transmit the plurality of data packets using at least one out of a frequency hop pattern and time hop pattern.  
	However, Koprivica teaches, a transmitter separates a data packet into a plurality of sub-data packets, each of the sub-data packets being shorter than the data packet, wherein the transmitter is configured to transmit the plurality of sub-data packets using a frequency hop pattern [¶0011-0012, 0029-0036, a transmitter divides a long message (VLP 300) into a plurality of subpakets, each subpacket being short than the long message, the transmitter transmits the subpackets using frequency hopping spread spectrum communication link, with each subpacket being transmitted on a different channel in a hop sequence].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data packet taught by Fujinami in view of Higuchi to be separate into a plurality of sub-data packets and to be transmitted using a frequency hop pattern”, as taught by Koprivica because it would provide the system of Fujinami in view of Higuchi with more reliable communication in the presence of interference on the communication channel and reducing complexity of the system in transmitting data packets over a wireless communication network [¶0007 and 0011 of Koprivica].

Regarding claim 30, although Fujinami teaches, the data packet that is transmitted and the receiver is configured to receive the data packet to acquire the data packet [FIGS. 1, 5a and 13; ¶0035, 0040, 0063 and 0094, a multicast data frame (i.e., data packet)] is transmitted from the AP 11 and the terminal 13 receives/obtaines the frame], Fujinami in view of Higuchi  separated into a plurality of sub-data packets, each of the sub-data packets being shorter than the data packet, wherein the plurality of data packets are transmitted using at least one out of a frequency hop pattern and time hop pattern;  
wherein the receiver is configured to receive the plurality of sub-data packets and to combine the plurality of sub-data packets, to acquire the data packet.  
However, Koprivica teaches, a data packet is separated into a plurality of sub-data packets, each of the sub-data packets being shorter than the data packet [¶0011-0012, 0029-0036, a long message is divided into a plurality of subpackets, each subpacket being shorter than the long message], wherein the plurality of data packets are transmitted using a frequency hop pattern [¶0011-0012, 0029-0036, the plurality of subpackets are transmitted using frequency hopping spread spectrum communication link, with each subpacket being transmitted on a different channel in a hop sequence]; wherein a receiver is configured to receive the plurality of sub-data packets and to combine the plurality of sub-data packets, to acquire the data packet [¶0012, a receiver receives the plurality of the subpackets and assembles the subpackets to acquire the original message].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the data packet taught by Fujinami in view of Higuchi to be separated into a plurality of sub-data packets and transmitted using a frequency hop pattern, the subpackets being combined to be data packet at receiver”, as taught by Koprivica because it would provide the system of Fujinami in view of Higuchi with more reliable communication in the presence of interference on the communication channel and reducing complexity of the system in transmitting data packets over a wireless communication network [¶0007 and 0011 of Koprivica].

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (US Publication No. 2006/0140187) in view of Higuchi et al (US Publication No. 2005/0070331) and further in view of Chang et al (US Publication No. 2005/0049012).

Regarding claim 27, although Fujinami teaches, the receiver [FIG. 1; ¶0039, terminal 13] is configured to perform an action at a transmission time of the data packet [FIG. 10; ¶0082, receives the multicast frame and acquires information contained in the frame (i.e., perform action) at a transmission time of the multicast frame (note that every frame has a transmission time)] if the receiver is comprised by the subset selected by the addressing information in the beacon [¶0076-0077, 0080 and 0094-0095, when it is determined that the destination address of the frame is a broadcast address (i.e., the terminal 13 is comprised by the subset of the terminals 12 and 13 addressed by the broadcast address in the beacon)], Fujinami in view of Higuchi does not explicitly teach (see, emphasis), the receiver wake-up at a known transmission time of a data packet for receiving the data packet.  
	However, Chang teaches, a receiver wake-up at a known transmission time of a signal for receiving the data packet if the receiver is comprised by a subset selected [FIG. 1; ¶0005-0006, each terminal awakens at a unique predetermined paging slot (i.e., known transmission time) for a paging signal if the terminal is comprised by a group of GSM terminals selected].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver taught by Fujinami in view of Higuchi to wake up at a predetermined transmission time as taught by Chang because it would provide the system of Fujinami in view of Higuchi with the enhanced capability of making it easier to implement and manage such predetermined paging time in wireless communication systems [¶0006 of Chang].

Regarding claim 26, claim 26 recites only a subset of what is recited in claim 27. Thus, claim 26 is rejected at least based on a similar rational applied to claim 27.   

Regarding claim 28, although Fujinami teaches, the receiver [FIG. 1; ¶0039, terminal 13] is configured to perform an action [FIG. 10; ¶0082, receives the multicast frame and acquires information contained in the frame (i.e., perform action) according to the expected addressing information [¶0076-0077, 0082 and 0094-0095, according to the unique information included in the multicast address frame when destination address of the frame is the multicast address frame], Fujinami in view of Higuchi does not explicitly teach (see, emphasis), the receiver wake-up for receiving the data packet.  
	However, Chang teaches, a receiver wake-up for receiving a signal [FIG. 1; ¶0005-0006, each terminal awakens for receiving a paging signal].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver taught by Fujinami in view of Higuchi to wake up for receiving a signal as taught by Chang because it would provide the system of Fujinami in view of Higuchi with the enhanced capability of allowing the system to reduce power consumption of a terminal [¶0005 of Chang].

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (US Publication No. 2011/0141892) in view of Shen et al (US Publication No. 2018/0219703).

Regarding claim 35, Gong teaches, method for forming a subset of receivers which share the same non-unique addressing information [FIG. 1; ¶0033, 0040 and 0047, a method for assigning/forming a group 130 of wireless communication devices 144, 146 and 148 (note that the group 130 is a subset of the groups 130 and 140) which share the same group/multicast address (i.e., non-unique addressing information) to wireless communication devices 144, 146 and 148]:   
Associating each receiver of a multiplicity of receivers [FIG. 1; ¶0033, 0040 and 0047, grouping each of the wireless communication devices 134, 136, 138, 144, 146 and 148 (i.e., multiplicity of receivers)] with one or multiple parameters [¶0034 and 0040-0042, with parameters regarding directionality (e.g., uplink, downlink, bidirectional) of traffic flows corresponding to the other of the wireless communication devices 144, 146, 148],
[FIG. 1; ¶0045, a number of the wireless communication devices 144, 146 and 148 (i.e., the subset of receivers) is smaller than a number of the wireless communication devices 134, 136, 138, 144, 146 and 148 (i.e., multiplicity of receivers)].  
	Although Gong teaches, associating each receiver of a multiplicity of with one or multiple parameters, Gong does not explicitly teach (see, emphasis), 
associating each receiver with one or multiple parameters quantifying how the presence of said receiver affects other receivers; 
associating each receiver with one or multiple parameters weighting the severity of the effects caused by other receivers; and 
optimizing the overall weighted effects towards a minimum total of weighted effects.  
However, Shen teaches,
associating each receiver with one or multiple parameters quantifying how the presence of said receiver affects other receivers [FIGS. 7 and 9; ¶0038 and 0040-0042, for UE grouping, evaluating/associating every new UE with correlation coefficients between the new UE and the other UEs (i.e., one or more parameters quantifying how the presence of said receiver affect other receivers; note that the correlation coefficients (by definition) are considered as a parameter how new UE to affect the other UEs)]; 
associating each receiver with one or multiple parameters weighting the severity of the effects caused by other receivers [FIGS. 7 and 9; ¶0038 and 0040-0042, for UE grouping, evaluating/associating every new UE with correlation coefficients between the new UE and the other UEs (i.e., one or more parameters weighting the severity of the effects caused by other receivers; note that the correlation coefficients (by definition) are considered as a parameter how new UE are affected by each of the other UEs)]; and 
optimizing the overall weighted effects towards a minimum total of weighted effects [¶0042, the new UE is added to a group if the correlation coefficients are all below a threshold; note that since only new UE whose correlation coefficients with the other UEs in the group is added, the overall correlation coefficients will be optimized toward a minimum total of the correlation coefficients].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Gong by including “... quantifying how the presence of a receiver affects other receivers; ... weighting the severity of the effects caused by other receivers; and optimizing the overall weighted effects towards a minimum total of weighted effects”, as taught by Shen because it would provide the system of Gong with the enhanced capability of reducing complexity of pre-coding matrix computation and improve overall system throughput [¶0038 and 0041 of Shen].

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Seo et al (US Publication No. 2015/0334555 [¶0062, 0064 and 0092]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469